        Case 1:16-cr-00281-PGG Document 911 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                           ORDER

                                                           16 Cr. 281 (PGG-6)
DAVID CHERRY,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, previously

scheduled for December 18, 2020, will now take place on January 5, 2021 at 12:00 p.m..

Dated: New York, New York
       December 4, 2020
